Citation Nr: 0428568	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran retired in January 1976 after more than 20 years 
of active duty.  He died in April 2002, and the appellant is 
his surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2003, the appellant 
appeared for a personal hearing before a Decision Review 
Officer (DRO) at the RO.  

[A previous temporary stay on certain 38 U.S.C. § 1318 
claims, which was imposed following a decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
was lifted following a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).]


FINDINGS OF FACT

1.  The veteran died in April 2002 at the age of 66; the 
immediate cause of death listed on the certificate of death 
was occlusive coronary artery atherosclerosis; no conditions 
were listed as leading to the immediate cause of death or 
contributing to cause death.  

2.  The veteran's cardiovascular disease was not manifested 
in service or in the first postservice year, and is not shown 
to have been related to service or to a service connected 
disability.  

3.  The veteran had established service connection for 
residuals of a left upper arm gunshot wound (rated 10 
percent), and for bilateral hearing loss (rated 10 percent); 
at the time of his death the service connected disabilities 
were rated 20 percent combined, effective from September 
1999.  

4.  Service connected disability did not cause or 
substantially or materially contribute to cause or hasten the 
veteran's death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1133, 1154, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2004).  

2.  The requirements for establishing entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

3.  The criteria for establishing entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, are not met.  38 U.S.C.A. § 3501 (West 2002); 38 
C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The appellant was provided VCAA 
notice in May 2002 correspondence from the RO, and in a June 
2003 statement of the case (SOC).  She was notified (in the 
January 2003 decision, and in the SOC) of everything 
required, and has had ample opportunity to respond.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the SOC and a January 2004 
supplemental SOC (SSOC) informed the appellant of what the 
evidence showed.  She was advised by the May 2002 
correspondence that VA would make reasonable efforts to help 
her get pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the June 
2003 SOC advised her of what the evidence must show to 
establish entitlement to service connection for the cause of 
the veteran's death, for entitlement to DIC under 38 U.S.C.A. 
§ 1318, and what information or evidence VA needed from her.  
While she was not advised verbatim to submit everything she 
had pertaining to her claims, the RO asked her to "tell [VA] 
about any additional information or evidence that you want 
[VA] to try to get for you"), and she was advised to submit, 
or provide releases for VA to obtain, any pertinent records.  
Essentially, given the current posture of the claim, this was 
equivalent to advising her to submit everything pertinent.  

A Decision Review Officer reviewed the claim de novo (see 
June 2003 SOC and January 2004 SSOC).  VA has obtained all 
identified records it could obtain.  Development is complete 
to the extent possible; VA's duties to notify and assist are 
met.  Hence, the Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the appellant for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

Essentially, the appellant contends that the cause of the 
veteran's death (coronary artery disease) resulted, at least 
in part, from hepatitis that was diagnosed and treated during 
his service.  It is also asserted that Zocor, prescribed by 
VA to treat the veteran's high cholesterol, may have 
contributed to the veteran's death.  

The veteran's service medical records are devoid of 
complaints or diagnosis related to any cardiovascular 
disorder.  Records dated in March 1973 show that the veteran 
was "medivac'd" from Vietnam after hepatitis was diagnosed.  
A March 1973 report of hospitalization indicates that one 
week prior to admission he had onset of icterus, nausea, 
anorexia, and dark urine.  He then developed vomiting for 
three days, and some pruritis, before being treated.  It was 
noted that he had no history of previous hepatitis or blood 
transfusions.  Examination on admission revealed positive 
findings limited to icteric sclerae.  The remainder of the 
examination was negative.  The hospital course, including 
convalescence, was "uncomplicated and benign."  The final 
diagnosis was acute hepatitis.  The records indicate that he 
was diagnosed with a right inguinal hernia and June 1984, and 
he underwent a herniorrhaphy in the same month.  The veteran 
was also wounded in action when he sustained a gunshot wound 
to his left upper arm.  The remainder of the service records 
are negative for additional clinical findings or diagnosis of 
hepatitis and/or a hernia.  

By a November 1976 rating decision, the RO granted service 
connection for residuals of a left upper arm gunshot wound, 
and for bilateral hearing loss, each rated noncompensable, 
and denied service connection for hepatitis, as such 
disability was not shown in postservice medical records.  

Subsequent to the veteran's death, additional medical records 
were obtained, including VA outpatient reports, a report of 
VA Agent Orange examination, and private medical records.  A 
private hospitalization report dated in August 1990 shows 
that the veteran was admitted after presenting to the 
emergency room with a five day history of headaches and flu-
like symptoms, and with a fever and anorexia.  The physician 
reported that the veteran's history "was significant only 
for an episode of hepatitis while in Vietnam and a shrapnel 
gunshot wound in the left arm which had healed without 
difficulty by secondary intention."  A sonogram confirmed 
gallstones, and there was suspicion of chronic cholecystitis.  
A diagnosis of a liver abscess was deemed the most consistent 
with physical and clinical findings.  Surgery was considered 
necessary; and cholecystectomy, appendectomy, and drainage of 
the liver abscess, including a deroofing of the whole of the 
upper surface of the liver abscess were performed.  

A September 1999 report of VA Agent Orange examination shows 
that the veteran's chief complaints were related to skin 
cancer on the left arm (excised in 1995), and multiple 
precancerous skin lesions that were previously burned off 
with nitrogen.  X-rays showed minimal atherosclerotic 
calcifications in the aortic arch.  The diagnosis was 
moderate hypercholesterolemia; skin carcinoma, status post 
excision from the left arm; actinic keratosis by history; and 
skin lesion on the left lower corner of the lip.

VA outpatient records dated from September 1999 to January 
2002 reveal follow-up medical care the veteran received for 
numerous conditions, and include clinical findings primarily 
related to hypercholesterolemia, dyslipidemia, skin 
conditions, and hearing loss.  The records are negative for 
clinical findings of hepatitis or any other liver condition.  

The veteran died in April 2002 at the age of 66.  His 
certificate of death identifies the immediate cause of death 
as occlusive coronary artery atherosclerosis.  No conditions 
were listed as conditions leading to the immediate cause of 
death, and the death certificate indicates that other 
significant conditions contributing to death but not 
resulting in the underlying cause of death are unknown.  At 
the time of his death, the veteran's left arm and hearing 
loss disabilities were rated 10 percent each, and a combined 
schedular rating of 20 percent was in effect.  

An autopsy revealed mild steatosis of the liver on 
microscopic examination.  Autopsy findings showed occlusion 
of the proximal left anterior descending coronary artery by 
partially calcified atherosclerotic plaque.  There was 80 
percent stenosis of the right coronary artery by calcified 
atherosclerotic plaque, moderate atherosclerosis of the 
aorta, and mild atherosclerosis of pulmonary arteries.  Other 
findings were benign prostatic hypertrophy and urinary 
bladder detrusor muscle hypertrophy, right pelvic kidney, and 
status post remote appendectomy and remote cholecystectomy, 
without any significant sequelae.  The manner of death was 
listed as natural.  The examiner concluded, "[b]ased upon 
the history and the autopsy findings, it is my opinion that 
[the veteran], a 66 year old man, died as a result of 
occlusive coronary artery atherosclerosis."  

At the December 2003 hearing, the appellant testified as to 
her belief that the cause of the veteran's death was related 
to the episode of hepatitis he endured during service.  She 
stated that she did not know of any cardiovascular problems 
the veteran may have had in service.  When asked when the 
veteran began to show symptoms of a heart condition, the 
appellant reported that "[h]e had no heart problems, none at 
all."  The appellant's son answered "no" when asked if a 
physician ever expressed that the episode of hepatitis in 
service contributed to the veteran's death.  The appellant 
and her son also contended that Zocor, prescribed by VA 
physicians to treat the veteran's cholesterol, contributed to 
his death inasmuch as "one of the side effects is massive 
heart attack."  The appellant acknowledged that the veteran 
had not received any kind of treatment for hepatitis since 
service, but recounted that he underwent a surgical procedure 
on his liver in August 1990.  

Legal Criteria and Analysis - Service Connection for Cause of 
Death

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arteriosclerosis and cardiovascular-renal disease, will be 
presumed if such diseases become manifest to a compensable 
degree within one year after active service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 
§ 3.304(d) (2004).

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is required to meet his or her evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389 (1996).

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The primary cause of the veteran's death was occlusive 
coronary artery atherosclerosis.  There is no evidence that 
such disease was manifested in service or for many years 
thereafter.  Thus, service connection for the death-causing 
disease on the basis that it began in service (or on a 
presumptive basis as a chronic disease) is not warranted.  
Further regarding a nexus between such disease and service, 
the record is devoid of any examination report or clinical 
record (i.e., competent (medical) evidence) establishing that 
the veteran's had coronary artery atherosclerosis was related 
to service.  There is no competent evidence that hepatitis, 
or the veteran's taking Zocor (for nonservice-connected 
cholesterol), was in any way a factor in causing, or 
contributing to cause, his death.  Postservice medical 
records, dated 14 years or more after the veteran's military 
service, provide no basis for establishing a causal link 
between the his cause of death and service.  The opinions and 
observations of the appellant and her son in this matter are 
not competent evidence.  As laypersons, they have no special 
expertise to establish medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Essentially, there are no postservice medical records 
whatsoever that provide any basis for establishing a causal 
link between the cause of death of the veteran's death and 
his military service.  No physician has indicated that the 
cardiovascular disease which caused the veteran's death was 
related to service, or that hepatitis (which was not shown) 
or the use of Zocor caused or contributed to his death.  

There remains for consideration whether the veteran's 
service-connected disorders contributed to cause or hastened 
his death.  In that regard, it is noteworthy that the 
service-connected residuals of a right arm gunshot wound were 
not progressive in nature, did not affect a vital organ, and 
were not debilitating.  There is no competent (medical) 
evidence that either service-connected disability was in any 
way a factor in contributing to cause or hastening the 
veteran's death.  

In the absence of any competent evidence linking in any way 
the veteran's death to disability that was incurred or 
aggravated in service, service connection for the cause of 
his death is not warranted.  The preponderance of the 
evidence is against the claim, and it must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, the child, spouse 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including if a permanent total 
service-connected disability was in existence at the date of 
the veteran's death or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807.  In this case, the veteran did not have a permanent 
total service-connected disability at the time of his death 
and, as noted above, the Board has determined that service 
connection for the cause of his death is not warranted.  
Consequently, the appellant's claim fails because of an 
absence of legal merit and this matter must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Legal Criteria and Analysis - 38 U.S.C.A. § 1318

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and at the time of death the veteran was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.  

During his lifetime the veteran established service 
connection for residuals of a left upper arm gunshot wound 
and for bilateral hearing loss, each rated 10 percent at the 
time of his death.  Prior to April 2002, the veteran's 
combined service-connected disability rating was never higher 
than 20 percent.  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C. § 1318.  The record reflects that at 
the time of his death the veteran was not in receipt of or 
entitled to receive compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  
Furthermore, the veteran's death in April 2002 was more than 
26 years after his discharge from service, and he was not 
continuously rated totally disabled from the time of 
discharge until death.  

The threshold legal criteria for establishing entitlement to 
benefits under 38 U.S.C. § 1318 are not met, and the claim 
must be denied.  See Sabonis, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



